 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     ERNEST JORD GUARDADO,                          )
 4                                                  )
                          Plaintiff,                )      Case No.: 2:18-cv-00198-GMN-VCF
 5
             vs.                                    )
 6                                                  )                     ORDER
     JAMES DZURENDA, et al.,                        )
 7                                                  )
                          Defendants.               )
 8                                                  )
 9
10           Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 68), which recommends that Plaintiff Ernesto Jord
12   Guardados (“Plaintiff”) Second Amended Complaint, (ECF No. 63), be allowed to proceed on
13   Counts 1 and 2 against Defendants Julio Calderin, James Dzurenda, Jennifer Nash, Kim
14   Thomas, Brian Williams, Richard Snyder, and Harold Wickham. It further recommends that
15   Count 3 and Defendants Jeremy Bean and Monique Hubbard-Pickett be dismissed from the
16   case.
17           A party may file specific written objections to the findings and recommendations of a
18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
19   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
20   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.
21   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
23   Where a party fails to object, however, the Court is not required to conduct “any review at all . .
24   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
25   Indeed, the Ninth Circuit has recognized that a district court is not required to review a


                                                 Page 1 of 2
 1   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,
 2   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).
 3         Here, no objections were filed, and the deadline to do so has passed.
 4   Accordingly,
 5         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 68), is
 6   ACCEPTED and ADOPTED in full.
 7         IT IS FURTHER ORDERED that Plaintiff’s Second Amended Complaint shall
 8   proceed on Counts 1 and 2 against Defendants Julio Calderin, James Dzurenda, Jennifer Nash,
 9   Kim Thomas, Brian Williams, Richard Snyder, and Harold Wickham.
10         IT IS FURTHER ORDERED that Count 3 is DISMISSED.
11         IT IS FURTHER ORDERED that Defendants Jeremy Bean and Monique Hubbard-
12   Pickett are DISMISSED from the case.
13         IT IS FURTHER ORDERED that the Clerk’s Office shall issue summons as to
14   Defendants Richard Snyder and Harold Wickham. The Clerk of Court must send a copy of the
15   Summons and a blank copy of the USM-285 form to Plaintiff. Plaintiff has 20 days to furnish
16   to the U.S. Marshal the required USM-285 form. Within 20 days after Plaintiff receives copy
17   of the completed USM-285 form from the U.S. Marshal, Plaintiff must file a notice with the
18   Court identifying if the defendants were served.
19         IT IS FURTHER ORDERED that since the deadline to effectuate service will lapse on
20   May 29, 2019, the Court will extend the time to effectuate service of the Second Amended
21   Complaint and Summons on Richard Snyder and Harold Wickham to July 8, 2019.
22                       10
           DATED this ________ day of May, 2019.
23
24                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
25                                                United States District Court


                                               Page 2 of 2
